Case: 4:21-cv-00487-NAB Doc. #: 1 Filed: 04/27/21 Page: 1 of 4 PageID #: 1




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MISSOURI
                               EASTERN DIVISION


BREANNA NICOLE COLLINS,                                )
                                                       )
       Plaintiff,                                      )    Cause No.
                                                       )
vs.                                                    )
                                                       )
THE UNITED STATES OF AMERICA,                          )
                                                       )
                                                       )
Defendant.                                             )

                     ORIGINAL COMPLAINT FOR DAMAGES
                    UNDER THE FEDERAL TORT CLAIMS ACT

       COMES NOW, Plaintiff, Breanna Nicole Collins, by and through her attorneys and

for her cause of action against Defendant, The United States of America, complains as

follows:

       1.      At all times herein mentioned Plaintiff, Breanna Nicole Collins, was and is

a resident of the State of Missouri, in the Eastern District of Missouri, and currently resides

at 13585 Point Maple Dr., Wright City, MO 63390.

       2.      The claims herein are brought against the United States pursuant to the

Federal Tort Claims Act (28 U.S.C section 2671, et seq.) and 28 U.S.C. section 1346(b)(1),

for money damages as compensation for loss of property and personal injuries that were

caused by the negligent and wrongful acts and omissions of an employee of the United

States Government while acting within the scope of his office and employment, under

circumstances where the United States, if a private person, would be liable to the Plaintiff

in accordance with the laws of the State of Missouri.
Case: 4:21-cv-00487-NAB Doc. #: 1 Filed: 04/27/21 Page: 2 of 4 PageID #: 2




        3.      Venue is proper in that all of the acts and omissions forming the basis of

these claims occurred in the Eastern District of Missouri, as the cause of action herein

accrued and occurred in the County of St. Charles, State of Missouri on or about June 20,

2018.

        4.       Plaintiff has fully complied with the provisions of 28 U.S.C. section 2675

of the Federal Tort Claims Act.

        5.       This suit has been timely filed, in that Plaintiff timely served notice of her

claim on the U.S. Department of Homeland Security (DHS) in May of 2019 by filing an

administrative claim in the amount of $26,897.99 related to a motor vehicle accident that

occurred on June 20, 2018 at or near O’Fallon, Missouri. On November 20, 2020, The DHS

denied the claim via letter addressed to Attorney for Plaintiff, and notified Plaintiff of her

right to file suit in this Court.

        4.      That at all times herein mentioned, South Outer Road and Highway K were

open and public highways located within the County of St. Charles, in the Eastern District

of Missouri.

        5.      That on or about June 20, 2018, Plaintiff was operating her vehicle

eastbound on South Outer Road. Plaintiff was stopped directly behind a 2017 Ford

Explorer registered to the Department of Homeland Security (DHS) and driven by Jeffery

Allen Larson, an employee of DHS who was acting within the scope of his official duties.

Plaintiff’s vehicle was stopped at a red light at Highway K when due to the negligent and

careless manner in which Jeffery Larson operated his DHS motor vehicle, Plaintiff’s

vehicle was struck and collided with, thereby causing Plaintiff to suffer severe and




                                               2
Case: 4:21-cv-00487-NAB Doc. #: 1 Filed: 04/27/21 Page: 3 of 4 PageID #: 3




permanent injuries as more specifically alleged hereinafter, as well as property damage to

her 2006 Jeep Commander vehicle, as set forth in her administrative claim.

       6.      That the aforesaid collision and resulting damages sustained by Plaintiff

were directly and proximately caused by the negligence, carelessness, failures and

omissions of the Jeffery Larson in the following respects, to-wit:

               (a)     He failed to keep a careful lookout.

               (b)     He drove at an excessive speed;

               (c)     He failed to maintain control of his vehicle;

               (d)     He negligently failed to stop, swerve, or apply his brakes in a

                       proper and timely fashion so that a collision would not occur;

               (e)     He knew or by the highest degree of care should have known that

                       there was a reasonable likelihood of collision in the time thereafter

                       to have stopped, swerved, slackened his speed, sounded a warning,

                       slackened his speed and swerved, slackened his speed and sounded

                       a warning, or swerved and sounded a warning, but he failed to do

                       so.

               (g)     He was backing improperly.

       7.      That as a direct and proximate result of the negligence of Jeffery Larson,

Plaintiff sustained injury to her head, neck, back, chest, shoulders and arms; that Plaintiff

suffered, suffers and in the future will continue to suffer great physical pain and mental

anguish and that all of Plaintiff’s injuries are permanent and progressive.

       8.      That as a direct and proximate result of the carelessness, negligence, failures

and omissions of Jeffery Larson, as stated aforesaid, Plaintiff has been caused to expend




                                              3
Case: 4:21-cv-00487-NAB Doc. #: 1 Filed: 04/27/21 Page: 4 of 4 PageID #: 4




sums of money for reasonable medical, doctor, and hospital care and plaintiff will be

caused to undergo further reasonable and necessary medical care and treatment in the future

for which he will become indebted. Further due to the negligence, carelessness, failures

and omissions of Jeffery Larson, Plaintiff has sustained lost wages.

       WHEREFORE, Plaintiff Breanna Nicole Collins prays judgment against Defendant

in the amount of $26,897.99, plus any additional amounts allowed under the provisions of

the Federal Tort Claims Act including her costs and attorney fees expended herein, and for

such other and further relief as the Court deems just and proper under the circumstances.

                                                    Respectfully Submitted,


                                                      _/s/ Robert M. West_____
                                                     Robert M. West #37501MO
                                                     Attorney for Plaintiff
                                                     P.O. Box 11636
                                                     Clayton, MO 63105
                                                     314/725-9504
                                                     314/725-6052 (Fax)
                                                     Westlaw@charter.net




                                            4
